Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/1/2021 have been fully considered but they are not persuasive.
	The Applicant argues that Houga does not explicitly disclose a non-unitary arrangement.
	In response, the Examiner takes position that Houga teaches the non-unitary arrangement between the body portions in figure 3A.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houga (US 5635675).
Regarding claim 1, Houga discloses a flexible protection system for a power cable of an industrial electromagnetic lifting device comprising: 
a serial arrangement of a plurality of thimbles (series of tube bodies 4, figure 3A), each thimble having a first end (smaller end of body 4), a flared second end (large end 5), and an aperture (internal volume of the tube) running along a longitudinal axis of 
	Houga does not explicitly disclose wherein the aperture of each thimble is sized to receive an elongate item that is a power cable of an industrial electromagnetic lifting device within the serial arrangement of the plurality of thimbles; and wherein the serial arrangement forms a sheath around the power cable of an industrial electromagnetic lifting device to serve as a flexible protective cladding.
	Houga suggests the tube is used to protect electric cable such as power line (see Background/Summary). 
	It would have been obvious to one having skill in the art at the effective filing date of the invention to use the protective tube with many connected thimbles, as suggested by Houga, in order to from a flexible protect for an industrial electromagnetic lifting device because the flexibility of the protective cover such as this tube will facilitate power transmission for the movement of the lifting device.

Regarding claim 2, Houga discloses the claimed invention as set forth in claim 1.
Houga does not explicitly disclose each thimble comprises urethane.
Houga suggests the tube is made of resin rigid and deformable portion (see abstract).


Regarding claim 3, Houga discloses a flexible protection system, comprising: 
a plurality of members (plurality of tube body 4, figure 3A), each member having a first end (smaller end of 4) and a flared second end (larger end 5), and a bore (empty internal volume of 4) running along a longitudinal axis of the member from the first end to the flared second end, wherein said flared second end of each member is of an expanding taper (5) having a plurality of internal radii of an inner diameter of said flared second end of each member that is larger (radii of 5 is larger than 4) than an external radii of said outer diameter of said first end of each member and wherein said inner diameter of at least a portion of said second end is greater than said outer diameter of said first end such that said first end of an adjacent first member is slid (other body 4 slit into 5) into said second end of an adjacent second member devoid of an interlocking connection along a longitudinal direction, and wherein said outer diameter of each member has a continuous surface that is devoid of a slot (internal volume of the tube for running cable) running along an entire length of said longitudinal axis of said member, wherein the plurality of members are positioned in an overlapping arrangement and in a non-interlocking engagement (each tube body interlocking into each other) along a longitudinal direction, such that the first end of a member is received in the flared second end of an adjacent member and (i) free motion of any one member (the bodies 4 interlocking into each other but still facilitate free motion of the entire tube) relative to 
Houga does not explicitly disclose the bore sized to receive a power cable of an industrial electromagnetic lifting device to be protected; wherein the plurality of members forms a sheath around the power cable of an industrial electromagnetic lifting device to serve as a flexible protective cladding.
Houga suggests the tube is used to protect electric cable such as power line (see Background/Summary). 
	It would have been obvious to one having skill in the art at the effective filing date of the invention to use the protective tube with many connected thimbles, as suggested by Houga, in order to from a flexible protect for an industrial electromagnetic lifting device because the flexibility of the protective cover such as this tube will facilitate power transmission for the movement of the lifting device.

claim 4, Houga discloses the claimed invention as set forth in claim 3.  Houga further suggests each member is freely rotatable (each body has round shape and rotatable) about an entire circumference of the power cable of an industrial electromagnetic lifting device received within its bore.

Regarding claim 5, Houga discloses the claimed invention as set forth in claim 3.
Houga does not explicitly disclose each thimble comprises urethane.
Houga suggests the tube is made of resin rigid and deformable portion (see abstract).
It would have been obvious to one having skill in the art at the effective filing date of the invention to use common polymer such as urethane in order to make a dielectric protective cover for a power line.

Regarding claim 6, Houga discloses the claimed invention as set forth in claim 3.  Houga further discloses the first end of each member is straight and the second end is flared (one end is straight, the other end is flared; figure 3A).

Regarding claim 7, Houga discloses a protection device for a power cable of an industrial electro-magnetic lifting device comprising: 
a protective component (bodies 4, figure 3A) having a top portion (small end of 4) and a flared bottom portion (larger end 5), and a length along said top and flared bottom portions, said top portion including a plurality of non-uniform external radii (internal radii have larger and smaller section, figure 3B) along said length of said top portion, said 
Houga does not explicitly disclose an industrial electro-magnetic lifting device.
Houga suggests the tube is used to protect electric cable such as power line (see Background/Summary). 
	It would have been obvious to one having skill in the art at the effective filing date of the invention to use the protective tube with many connected thimbles, as suggested by Houga, in order to from a flexible protect for an industrial electromagnetic lifting device because the flexibility of the protective cover such as this tube will facilitate power transmission for the movement of the lifting device.

Regarding claim 8, Houga discloses the claimed invention as set forth in claim 7.  Houga further suggests said protective component is formed of a high density polymer (the tube body is formed by rigid resin, see abstract).

Regarding claim 9, Houga discloses the claimed invention as set forth in claim 8.
Houga does not explicitly disclose said high-density polymer is resistant to degradation by ultra-violet rays.
Houga suggests the tube is for protecting electric cable (see Background/Summary).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Luettgen (US 7533906), Christianson (US 6648376) and Sakuragi (US 4396797) disclose similar tube arrangement for protective cover for cable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848